Name: Commission Regulation (EEC) No 3646/83 of 12 December 1983 amending Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora
 Type: Regulation
 Subject Matter: natural environment;  international affairs;  international trade
 Date Published: nan

 No L 367/2 Official Journal of the European Communities 28. 12 . 83 COMMISSION REGULATION (EEC) No 3646/83 of 12 December 1983 amending Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora Whereas the measures provided for in this Regula ­ tion are in accordance with the opinion of the Committee on the Convention on International Trade in Endangered Species of Wild Fauna and Flora, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 3626/82 of 3 December 1982 on the implemen ­ tation in the Community of the Convention on international trade in endangered species of wild fauna and flora ( 1 ), and in particular Article 4 thereof, as last amended by Regulation (EEC) No 3645/83 (2), Whereas, at the fourth session of the conference of the parties to the Convention on international trade in endangered species of wild fauna and flora, held in Gaborone from 19 to 30 April 1983 , amendments were made to Appendices I and II to the Convention ; whereas alterations were made to Appendix III to the Convention ; whereas Appen ­ dices I, II and III of Annex A to Regulation (EEC) No 3626/82 should now be amended to incorporate the amendments accepted by the Com ­ munity, and parts 1 and 2 of Annex C to that Regulation should be altered ; Article 1 Appendices I, II and III of Annex A and parts 1 and 2 of Annex C to Regulation (EEC) No 3626/82 are hereby replaced by the Annexes to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1983 . For the Commission Karl-Heinz NARJES Member of the Commission ( ») OJ No L 384, 31 . 12 . 1982, p. 1 . (2) See page 1 of this Official Journal . 28 . 12 . 83 Official Journal of the European Communities No L 367/3 ANNEXA Appendices I and II (') (2) Interpretation 1 . Species included in these appendices are referred to: (a) by the name of the species ; or (b) as being all of the species included in a higher taxon or designated part thereof. 2 . The abbreviation 'spp ' is used to denote all species of a higher taxon. 3 . Other references to taxa higher than species are for the purposes of information or classification only. 4 . The abbrevation 'p.e.' is used to denote species which are possibly extinct . 5 . An asterisk (*) placed against the name of a species or higher taxon indicates that one or more geographically separate populations, sub-species or species, of that species or taxon, are included in Appendix I and that those populations, sub-species or species are excluded from Appendix II . 6 . Two asterisks (**) placed against the name of a species or higher taxon indicate that one or more geographically separate populations, sub-species or species, of that species or taxon, are included in Appendix II and that those populations, sub-species or species are excluded from Appendix I. 7 . The symbol '  ' followed by a number placed against the name of a species or higher taxon denotes that designated geographically separate populations, sub-species, species, groups of species or families of that species or taxon are excluded from the appendix concerned, as follows :  101 Populations of Bhutan, India, Nepal and Pakistan .  102 Panthera tigris altaica (  amurensis).  103 Population of West Greenland .  104 Australian population .  105 Populations of Afghanistan, Bhutan, Burma, India, Nepal and Pakistan .  106 Cathartidae.  107 Population of North America, except Greenland .  108 Population of the United States of America .  109 Melopsittacus undulatus, Nymphicus hollandicus and Psittacula krameri.  1 10 Population of Zimbabwe (ranching).  1 1 1 Population of Papua New Guinea.  112 Population of Chile.  113 Coastal population of Chile .  114 All species which are not succulent . 8 . The symbol ' + ' followed by a number placed against the name of a species or higher taxon denotes that only designated geographically separate populations, sub-species or species of that species or taxon are included in the appendix concerned, as follows : + 201 Populations of Bhutan, India, Nepal and Pakistan . + 202 All North American sub-species and European population, except the USSR. (') The entries '(C 1 )' and '(C 2)' after the name of a species or a higher taxon show that one or more sub-species of species, of that species or taxon, appear in part 1 or 2 of Annex C to the Regulation . (2) The translation of the Latin names are given as a guide only. No L 367/4 Official Journal of the European Communities 28 . 12 . 83 + 203 Asian population . + 204 Indian population . + 205 Australian population . + 206 Populations of Afghanistan, Bhutan, Burma, India, Nepal and Pakistan . + 207 Mexican population . + 208 Population of South America. + 209 Populations of Algeria, the Central African Republic, Chad, Mali , Mauritania, Morocco, Niger, Nigeria, Senegal, Sudan, the United Republic of Cameroon and Upper Volta. + 210 All New Zealand species . + 211 Population of Chile. + 212 All species of the family in the Americas . + 213 Coastal population of Chile . 9 . The symbol ' = ' followed by a number placed against the name of a species or higher taxon denotes that the name of that species or taxon shall be interpreted as follows : = 301 Includes the synonyms Bradypus boliviensis and Bradypus griseus. = 302 Includes the synonym Priodontes giganteus. = 303 Includes the genus Varecia . = 304 Includes the generic synonym Avahi. = 305 Includes the synonym Colobus badius kirki. = 306 Includes the synonym Colobus badius rufomitratus. = 307 Includes the generic synonym Simias.  308 Includes the genus Hylobates and its synonym Symphalangus. = 309 Includes the synonyms Lutra annectens, Lutra enudris, Lutra incarum and Lutra platensis. = 310 Includes the synonym Eupleres major. = 311 Also referenced as Lynx caracal. Includes the generic synonym Caracal. = 312 Also referenced as Lynx rufus escuinapae. = 313 Includes the synonym Physeter catodon . = 314 Includes the generic synonym Eubalaena. = 315 Also referenced as Equus onager khur. = 316 Includes the generic synonym Dama . Includes the synonym Dama . = 317 Includes the generic synonyms Axis and Hyelaphus. = 318 Includes the synonym Bos frontalis. = 319 Includes the synonym Bos grunniens.  320 Includes the generic synonym Novibos. = 321 Includes the synonym Oryx tao. = 322 Includes the synonym Ovis aries ophion . = 323 Often traded under the name Ara caninde, a synonym of Ara ararauna. = 324 Includes the generic synonyms Nicoria and Geoemyda (part). = 325 Includes Alligatoridae, Crocodylidae and Gavialidae. = 326 Includes the sub-families Boinae, Erycinae and Pythoninae. 10 . The symbol '&gt;' followed by a number placed against the name of a species or higher taxon designates parts or derivatives which are specified in relation thereto for the purposes of the Convention as follows : &gt; 1 Designates roots . &gt; 2 Designates timber. &gt; 3 Designates trunks . Seeds, spores and tissue cultures as well as cut flowers of artificially propagated orchids are exempted from the provisions of the Convention . 28 . 12 . 83 Official Journal of the European Communities No L 367/5 Appendix I Appendix II \ FAUNA ANIMALS MAMMALIA MAMMALS MONOTREMATA Monotremes \ Tachyglossidae Echidnas or spiny ant-eaters Zaglossus spp. (C 2) All long-nosed echidnas (New Guinea echidnas), including egg-laying ant-eaters or long-snouted echidnas ¢ MARSUPIALIA \ Marsupials Dasyuridae Marsupial mice Sminthopsis longicaudata Long-tailed dunnart or long-tailed marsupial ­ mouse or long-tailed sminthopsis Sminthopsis psammophila Sandhill dunnart or sandhill sminthopsis or large desert marsupial-mouse Thylacinidae Thylacines Thylacinus cynocephalus p.e . Tasmanian wolf or Thylacine or Tasmanian tiger Peramelidae Bandicoots Chaeropus ecaudatus p.e . Pig-footed bandicot Macrotis lagotis Rabbit bandicoot or bilby or dalgite or rab ­ bit-eared bandicoot Macrotis leucura White-tailed rabbit bandicoot or lesser rab ­ bit-eared) bandicoot or yallara or lesser bilby Perameles bougainville (Western) barred bandicoot or (little) marl Phalangeridae Phalangers and cuscuses Phalanger maculatus Spotted cuscus or spotted phalanger Phalanger orientalis Grey cuscus Burramyidae Pygmy possums Burramys parvus Mountain pygmy possum or burramys or Broom's pigmy possum Macropodidae Wallabies and kangaroos Bettongia spp. All rat-kangaroos or bettongs Caloprymnus campestris p.e . Desert rat-kangaroo or plains rat-kangaroo or bluff-nosed rat-kangaroo Dendrolagus bennettianus (C 2) Bennett's tree kangaroo or dusty tree kangaroo or tcharibbeena Dendrolagus inustus (C 2) Grizzled grey tree kangaroo Dendrolagus lumholtzi (C 2) Lumholtz's tree kangaroo or boongary Dendrolagus ursinus (C 2) Black tree kangaroo No L 367/6 28 . 12 . 83Official Journal of the European Communities Appendix I Appendix II Lagorchestes hirsutus Western hare-wallaby or wurrup or ormala Lagostrophus fasciatus Banded hare-wallaby or munning Onychogalea fraenata Bridle nail-tailed wallaby or merrin or bridled wallaby Onychogalea lunata Crescent nail-tailed wallaby or wurrung Lasiorhinus krefftii Queensland hairy-nosed wombat Vombatidae Wombats EDENTATA EdentatÃ ©s Myrmecophagidae Ant-eaters Myrmecophaga tridactyla Giant ant-eater (C 1 ) Tamandua tetradactyla chapadensis (CI ) Mato grosso tamandua or Mato grosso collared ant-eater Bradypus variegatus = 301 Bolivian three-toed sloth Priodontes maximus = 302 Giant armadillo Bradypodidae Sloths Dasypodidae Armadillos INSECTIVORA Insectivores Erinaceidae Hedgehogs and gymnures PRIMATES Primates Cheirogaleidae Erinaceus frontalis Cape hedgehog or southern African hedgehog PRIMATES spp. (*) All primates (C 2) Allocebus spp. All hairy-eared dwarf lemurs Cheirogaleus spp. All fat-tailed dwarf lemurs Microcebus spp. All mouse lemurs Phaner spp. All fork-marked mouse lemurs Hapalemur spp. All gentle lemurs Lemur spp. = 303 All lemurs Lepilemur spp. All sportive and weasel lemurs Indri spp. Lemuridae Lemurs Indriidae Indris, sifakas and avahis All indris Lichanotus spp. = 304 All avahis or woolly indris or woolly lemurs avahis Propithecus spp. All sifakas Daubentonia madagascariensis Aye-aye Callithrix aurita White-eared marmoset Callithrix flaviceps Buff-headed marmoset Leontopithecus (= Leontideus) spp. Daubentoniidae Aye-ayes Callithricidae Tamarins and marmosets Golden (lion) tamarins or golden marmosets or maned tamarins 28 . 12 . 83 Official Journal of the European Communities No L 367/7 Appendix I Appendix II Saguinus bicolor Pied or bare-faced tamarin Saguinus leucopus White-footed tamarin Saguinus oedipus (geoffroyi) Cotton-headed tamarin or cotton-top marmo ­ set or pinche marmoset or Liszt monkey or cotton-top tamarin (Geoffroy tamarin included) Callimico goeldii Goeldi's marmoset or Goeldi's tamarin Alouatta palliata Callimiconidae Cebidae New world monkeys Mantled howler and Guatemalan howler Ateles geoffroyi frontatus Black-browed spider monkey Ateles geoffroyi panamensis Red (bellied) spider monkey or Panama spider monkey Brachyteles arachnoides Woolly spider monkey Cacajao spp. All uakaris Chiropotes albinasus White-nosed saki Lagothrix flavicauda Saimiri oerstedii Red-backed squirrel monkey or Central American squirrel monkey Cercocebus galeritus galeritus Tana river mangabey (monkey) Cercopithecidae Old world monkeys Cercopithecus diana (roloway) Diana monkey (Roloway monkey included) Colobus pennanti kirki = 305 Kirk's or Zanzibar red colobus Colobus rufomitratus = 306 Tana river red colobus Macaca silenus Lion-tailed macaque or wanderoo Nasalis spp. = 307 Proboscis monkey Papio (= Mandrillus) leucophaeus Drill Papio (  Mandrillus) sphinx Mandrill Presbytis entellus Entellus, true, hanuman or common langur Presbytis geei Golden langur Presbytis pileatus Capped langur or capped monkey or bon ­ neted langur Presbytis potenziani Mentawai leaf monkey or long-tailed langur Pygathrix nemaeus Douc langur Hylobatidae spp. = 308 All gibbons Pongidae spp. All great apes (gorilla, orang-utan and chim ­ panzees) Hylobatidae Gibbons Pongidae Great apes No L 367/8 Official Journal of the European Communities 28 . 12 . 83 Appendix I Appendix II CARNIVORA Carnivores Canidae Dogs, wolves and foxes 0 C 2)Canis lupus ( ) + 20 1 Grey wolf or wolf or gray wolf or common wolf or timber wolf Canis lupus ( ) Grey wolf Chrysocyon brachyurus (C 2) Maned wolf Cyon alpinus Asiatic wild dog or dhole or Indian wild dog Dusicyon culpaeus Colpeo fox or colpeo or red fox Dusicyon fulvipes Chiloe fox Dusicyon griseus Chico grey fox or chilla or Argentine grey fox or little fox Speothos venaticus Bush dog or savannah dog Vulpes cana Dog fox, corsac or steppe fox or Afghan fox or Blandford 's fox Ursidae Bears Vulpes velox hebes Northern kit or Northern swift fox Helarctos malayanus Malayan (sun) bear Selenarctos thibetanus Asiatic black bear or Himalayan (black) bear Tremarctos ornatus Spectacled bear or Andean bear Ursus arctos ( ) + 202 Brown bear or grizzly bear Ursus arctos isabellinus Himalayan brown bear or red bear Ursus arctos nelsoni Mexican (grizzly) bear Ursus arctos pruinosus Tibet(an) brown bear Ursus (= Thalarctos) maritimus Polar bear Ailurus fulgens Lesser panda or red panda or red cat-bear (C 2) (C 2)Procyonidae Raccoons Mustelidae Weasels , badgers , skunks and others A onyx microdon Cameroon clawless otter or small-toothed clawless otter or small-clawed otter Conepatus humboldtii Patagonian skunk Enhydra lutris nereis Southern sea otter or Californian sea otter Lutra felina Marine otter or chungungo or sea cat or chingungo Lutra longicaudis = 309 Long-tailed otter (La Plata otter or South American otter or lobito de rio and Central American otter included) Lutra lutra Eurasian or European (river) otter or Old World otter or common otter Lutra provocax Southern river otter or luillin Lutrinae spp. ( ) All otters Mustela nigripes Black-footed ferret 28 . 12 . 83 Official Journal of the European Communities No L 367/9 Appendix I Appendix II Pteronura brasiliensis Giant otter or Brazilian otter Viverridae Genets, civets and mongooses Cryptoprocta ferox Fossa (cat) Cynogale bennetti (C 1 ) Otter civet Eupleres goudotii = 310 (CI ) Fanalouc or fanalouc (mongoose) or Malagasy mon ­ goose or small-toothed mongoose or slender fanalouc Fossa fossa (CI ) Malagasy civet or fanaloka (civet) Hemigalus derbyanus Banded palm civet or Hardwick's civet banded musang Prionodon linsang (C 1 ) (Banded) linsang Prionodon pardicolor Spotted linsang or tiger-civet Hyaena brunnea Brown hyaena Hyaenidae Hyaenas Felidae Cats or felines Felidae spp. ( ) All cats [C 2: Felis bengalensis ( ) Felis concolor (*) Felis geoffroi Felis pajeros Felis pardalis (*) Felis serval Felis tigrina (*) Felis wiedii (*) Felis yagouaroundi (*) Felis lynx (*) Felis sylvestris] Acinonyx jubatus Cheetah or hunting leopard Felis bengalensis bengalensis Leopard cat (sub-species) Felis caracal ( ) + 203 = 311 Caracal (lynx) or desert lynx Felis concolor coryi Florida puma or Florida cougar or Florida panther Felis concolor costaricensis Costa Rican puma or Central American puma Felis concolor cougar Eastern puma or Eastern cougar or Eastern panther Felis jacobita Andean or mountain cat Felis marmorata Marbled cat No L 367/ 10 Official Journal of the European Communities 28 . 12 . 83 Appendix I Appendix II Felis nigripes Black-footed cat Felis pardalis mearnsi Costa Rican ocelot l Felis pardalis mitis Brazilian ocelot Felis planiceps Flat-headed cat Felis rubiginosa (**) + 204 Rusty-spotted cat Felis rufa escuinapae = 312 Mexican bobcat Felis temmincki Asiatic golden cat or Temminck's (golden) cat Felis tigrina oncilla Little spotted cat or tiger cat (sub-species) Felis wiedii nicaraguae Nicaraguan margay l Felis wiedii salvinia Guatemalan margay Felis yagouaroundi cacomitli Jaguarundi of Eastern Mexico Felis yagouaroundi fossata Jaguarundi of Southern Mexico Felis yagouaroundi panamensis Panama jaguarundi Felis yagouaroundi tolteca Jaguarundi of Western Mexico Neofelis nebulosa Clouded leopard Panthera leo persica Asiatic lion or Indian lion Panthera onca Jaguar l Panthera pardusLeopard Panthera tigris (**)  102 Tiger (except Siberian tiger) Panthera uncia Snow leopard PINNIPEDIA I Seals and walruses \ Otariidae Eared seals Arctocephalus townsendi Guadalupe fur seal or Lower Californian fur seal Arctocephalus spp. (*) All (Southern) fur seals Phocidae True seals Monachus spp. All monk seals Mirounga angustirostris (C 1 ) Mirounga leonina (C 1 ) Southern elephant seal ; South Atlantic elephant seal 28 . 12 . 83 Official Journal of the European Communities No L 367/ 11 Appendix I CETACEA Appendix II CETACEA spp. (*) All whales, dolphins and porpoises C 1 ) Cetaceans (whales, dolphins and porpoises) Platanistidae River dolphins Delphinidae Dolphins Lipotes vexillifer White flag dolphin or white fin dolphin or Chinese river dolphin or Baiji or Chinese lake dolphin Platanista spp. Susus or Ganges and Indus river dolphins Sotalia spp. All South American river dolphins Sousa spp. All humpbacked dolphins Neophocaena phocaenoides (Indian) finless porpoise or finless black por ­ poise or black finless porpoise Phocoena sinus Cochito or vaguita or Gulf of California harbour porpoise Physeter macrocephalus = 313 Sperm whale or spermacet whale or cachalot or pot whale Berardius spp. Phocoenidae Physeteridae Ziphiidae Eschrichtidae Grey whales Hyperoodon spp. Eschrichtius robustus ( = glaucus) Grey whale or gray whale or California gray or devil fish or hard head or mussel digger or gray back or rip sack Balaenopteridae Rorquals Balaenoptera acutorostrata (**)  103 (') Balaenoptera borealis Sei whale or Rudophi's rorqual or pollack whale or coalfish whale Balaenoptera edeni Bryde's whale Balaenoptera musculus Blue whale or Sibbald's rorqual or sulphur bottom Balaenoptera physalus (True) fin whale or (common) finback or common rorqual or finner or herring whale or razorback or fin-backed whale Megaptera novaeangliae Humpback (whale) or humpbacked whale or hump whale or bunch or hunchbacked whale Balaena spp. = 314 Right whale Caperea marginata (') Balaenidae Right whales SIRENIA Sea cows Dugongidae Dugongs Trichechidae Manatees (C 1 )Dugong dugon ( ) + 205 Dugong or sea cow Dugong dugon ( )  104 Dugong or sea cow Trichechus inunguis Amazonian or South American manatee Trichechus manatus West Indian or North American or Carib ­ bean manatee (C 1 )Trichechus senegalensis West African manatee (') Enters into force on 1 January 1986 . No L 367/ 12 Official Journal of the European Communities 28 . 12 . 83 Appendix I Appendix II PROBOSCIDEA Proboscideans Elephantidae Elephants Elephas maximus Asian elephant or Indian elephant (C 2)Loxodonta africana African elephant PERISSODACTYLA Odd-toed ungulates Equidae Horses Equus africanus Equus grevyi Grevy's zebra Equus hemionus ( ) Asiatic wild ass or Asian wild ass (C 1 ) Equus hemionus hemionus Mongolian wild ass or Oziggetai or kulan Equus hemionus khur = 315 Indian wild ass or khar or ghor-khar Equus przewalskii Przewalski 's horse or Mongolian wild horse (C 1 )Equus zebra hartmannae Hartmann 's mountain zebra Tapiridae Tapirs Equus zebra zebra Cape mountain zebra Tapirus bairdii Central American tapir or Baird's tapir Tapirus indicus Malayan, Asian or Indian tapir Tapirus pinchaque Mountain or woolly tapir (C 1 )Tapirus terrestris South American or Brazilian tapir Rhinocerotidae spp. All rhinoceroses or rhinos Rhinocerotidae Rhinoceroses TUBULIDENTATA Aardvarks or ant bears Orycteropodidae Aardvarks ARTIODACTYLA Even-toed ungulates Suidae Old World pigs or swine Orycteropus afer Aardvark or ant bear Babyrousa babyrussa Babirusa or deer hog or babiroussa Sus salvanius Pygmy hog (C 2)Hippopotamidae Hippopotamuses Camelidae Camels and lamas Choeropsis liberiensis Pygmy hippopotamus Lama guanicoe Guanaco Vicugna vicugna Vicuna or vicugna Cervidae True deer Blastocerus dichotomus Marsh deer or guascu pucu Cervus dama mesopotamicus = 316 Persian fallow deer or Mesopotamian fallow deer 28 . 12 . 83 Official Journal of the European Communities No L 367/ 13 Appendix I Appendix II Cervus duvauceli Swamp deer or barasingha Cervus elaphus bactrianus Bactrian (red) deer or Bokharan deer of Bactrian wapiti Cervus elaphus hanglu Kashmir stag or hanglu or Kashmir deer Cervus eldi Brow-antlered deer or Eld's deer or thamin Cervus porcinus annamiticus = 317 Ganges or Thai hog deer Cervus porcinus calamianensis = 317 Calamian (hog) deer or Philippine deer Cervus porcinus kuhli = 317 Kuhl 's (hog) deer or Bawean (hog) deer Hippocamelus antisensis North Andean or Peruvian huemal or taruca or Peruvian guemal or North Andean huemul or Peruvian huemul Hippocamelus bisulcus , South Andean or Chilean huemal or Chilean guemal or South Andean huemul or Chilean huemul Moschus spp. (* Musk deer *) + 206 Moschus spp. (*)  105 Musk deer Ozotoceros bezoarticus Pampas deer Pudu mephistophiles Northern pudu (C 2) Pudu pudu Chilean pudu Addax nasomaculatus Addax Bovidae Cattle, sheep, goats, antelopes, etc . Ammotragus lervia Antilocapra americana mexicana Mexican pronghorn (C 1 ) Antilocapra americana peninsularis Lower California pronghorn or peninsular pronghorn Antilocapra americana sonoriensis Sonoran pronghorn Bison bison athabascae Wood bison Bos gaurus = 318 Gaur or saladang or seladang or Indian wild ox Bos mutus = 319 Wild yak Bos sauveli = 320 Kouprey Bubalus (Anoa) depressicornis Lowland anoa Bubalus (Anoa) mindorensis Tamaraw or tamarou Bubalus (Anoa) quarlesi Mountain anoa Capra falconeri ( ) Markhor (C 1 ) Capra falconeri chiltanensis Chiltan markhor Capra jalconeri jerdoni Straight-horned markhor No L 367/ 14 Official Journal of the European Communities 28 . 12 . 83 Appendix I Appendix II Capra falconeri megaceros Kabul markhor Capricornis sumatraensis Serow Cephalophus dorsalis Cephalophus jentinki Cephalophus monticola Blue duiker (antelope) Cephalophus ogilbyi Cephalophus sylvicultor Cephalophus zebra Damaliscus dorcas dorcas Bontebok (antelope) Gazella dama Hippotragus equinus Roan antelope Hippotragus niger variani Giant sable antelope Kobus leche Lechwe (antelope) Nemorhaedus goral Goral Oryx dammah = 321 Scimitar-horned or white oryx Oryx leucoryx Arabian oryx (C 2)Ovis ammon ( ) Argali or Marco Polo sheep Ovis ammon hodgsoni Great Tibetan sheep or nyan Ovis canadensis + 207 Mountain or bighorn sheep Ovis orientalis ophion = 322 Cyprian mouflon Ovis vignei Urial or shapu or shapo Pantholops hodgsoni Chiru or orong or Tibetan antelope Rupicapra rupicapra ornata Abruzzi chamois PHOLIDOTA Pangolins or scaly ant-eaters Manidae Pangolins . (C 1 ) (C 1 ) (C 1 ) Manis crassicaudata Indian pangolin Manis javanica Malayan pangolin Manis pentadactyla Chinese pangolin Manis temmincki South African or Cape pangolin or scaly ant-eater RODENTIA Rodents Sciuridae Squirrels and marmots Cynomys mexicanus Mexican prairie dog or Mexican prairie mar ­ mot 28 . 12 . 83 No L 367/ 15Official Journal of the European Communities Appendix 1 Appendix II Heteromyidae Pocket mice and kangaroo mice Lariscus hosei Four-striped ground squirrel Ratufa spp. (CI ) All giant squirrels Dipodomys phillipsii phillipsii Phillips' kangaroo rat Muridae Rats and mice Leporillus conditor Stick-nest rat or house-building rat Pseudomys fumeus Smokey (false) mouse Pseudomys praeconis Shark Bay (false) mouse Xeromys myoides False water-rat Zyzomys pedunculatus Central thick-tailed rat or Macdonnell Range rock-rat Notomys spp. All Australian hopping mice Pseudomys shortridgei Shortridge's (false) mouse or blunt-faced rat or Shor ­ tridge's native mouse Chinchillidae Chincillas Chinchilla spp. + 208 All chinchillas LAGOMORPHA Lagomorphs (double-toothed rodents) Leporidae Rabbits and hares Caprolagus hispidus Assam rabbit or hispid hare Romerolagus diazi Volcano rabbit Nesolagus netscheri Sumatra (short-eared) rabbit AVES BIRDS Struthio camelus + 209 STR UTHIONIFORMES Struthionidae RHEIFORMES Rheas Rheidae Rheas Pterocnemia pennata Lesser or Darwin 's rhea or Puna rhea Rhea americana albescens Argentine (greater) rhea or Argentine (common) rhea TINA MIFORMES Tinamous Tinamidae Tinamous Rhynchotus rufescens maculicollis Bolivian red-winged tinamou ; Bolivian rufous tina ­ mou Rhynchotus rufescens pallescens Argentine rufous tinamou or Argentine red-winged tinamou No L 367/ 16 Official Journal of the European Communities 28 . 12 . 83 Appendix I Appendix II Rhynchotus rufescens rufescens Brazilian rufous tinamou or Brazilian red-winged tinamou Tinamus solitarius Solitary tinamou I SPHENISCIFORMES Il Il Penguins I IIl Spheniscidae Penguins Spheniscus humboldti Spheniscus demersus (C 1 ) Black-footed penguin or jackan penguin PODICIPEDIFORMES Il Il Grebes I-I Podicipedidae Grebes Podilymbus gigas Atitlan (pied-billed) grebe or giant pied - ­ billed grebe PROCELLARIIFORMES Il Il Tube-nosed swimmers Il Il Diomedeidae Albatrosses Diomedea albatrus Short-tailed albatross or Steller's albatross I PELECANIFORMES I Il Pelicans and kin Il l Pelecanidae Pelicans Pelecanus crispus Dalmatian pelican I Sulidae Boobies and gannets Sula abbotti Abbott's booby I Fregatidae Frigate birds Fregata andrewsi Christmas Island frigate bird I CICONIIFORMES \ \\ Wading birds (herons and kin) Ciconiidae Storks Ciconia ciconia boyciana Japanese white stork or white oriental storkI Threskiornithidae Ibises and spoonbills Geronticus eremita Hermit ibis Nipponia nippon Japanese crested ibis Geronticus calvus (Southern) bald ibis Platalea leucorodia (C 1 ) White or Eurasian spoonbill Phoenicopteridae Flamingos Phoenicopteridae spp. (C 1 : Phoenicoparrus andinus Andean flamingo Phoenicoparrus jamesi James' flamingo Phoenicopterus ruber chilensis Chilean flamingo Phoenicopterus ruber ruber Caribbean flamingo or American flamingo or Cuban flamingo or rosy flamingo or West Indian flamingo) 28 . 12 . 83 Official Journal of the European Communities No L 367/ 17 Appendix I Appendix II A NSERIFORMES Waterfowl Anatidae Ducks, geese and swans Anas aucklandica aucklandica Auckland Island flightless teal Anas aucklandica chlorotis New Zealand brown teal (C 2) (C 2) (C 2) Anas aucklandica nesiotis Campbell Island brown or Campbell Island flightless teal Anas bernieri Madagascar teal Anas laysanensis Laysan duck or Laysan teal Anas oustaleti Marianas (Island) duck or Oustalet's duck or Marianas mallard (duck) grey Branta canadensis leucopareia Aleutian Canada goose Branta ruficollis (C 1 ) Red-breasted goose Branta sandvicensis Hawaiian goose or nene Cairina scutulata White-winged wood duck (CI ) (C 1 ) Coscoroba coscoroba Coscoroba (swan) Cygnus bewickii jankowskii Eastern Bewick's swan or Jankowski's swan Cygnus melancoryphus Black-necked swan Dendrocygna arborea Black-billed whistling duck or Cuban tree duck Oxyura leucocephala Rhodonessa caryophyllacea p.e . Pink-headed duck Sarkidiornis melanotos Comb duck or knob-billed duck FALCONIFORMES spp. (*) - 106 (C 1 ) Diurnal birds of prey (except New World vultures) FALCONIFORMES Birds of prey Cathartidae New World vultures Accipitridae True hawks Gymnogyps californianus California condor Vultur gryphus Andean condor Aquila heliaca Imperial eagle Chondrohierax wilsonii Cuba(n) hook-billed kite Haliaeetus albicilla White-tailed (sea) eagle or grey sea eagle Haliaeetus leucocephalus American bald eagle Harpia harpyja Harpy eagle Pithecophaga jefferyi Monkey-eating or Philippine eagle No L 367/ 18 Official Journal of the European Communities 28 . 12 . 83 Appendix I Appendix II Falconidae Falcons and caracaras Falco araea Seychelles kestrel Falco newtoni aldabranus Aldabra kestrel Falco peregrinus (peligrinoides/ babylonicus) Peregrine falcon (Barbary falcon/Shaheen included) Falco punctatus Mauritius kestrel Falco rusticolus (**)  107 Gyrfalcon GALLIFORMES Game birds of fowl-like birds I Megapodiidae Mound or builders Macrocephalon maleo Maleo (bird) or maleo megapode Megapodius freycinet abbotti Abbott's scrub fowl or Abbott's megapode Megapodius freycinet nicobariensis Nicobar scrub fowl or Nicobar megapode Cracidae Curassows and guans Crax blumenbachii Red-billed curassow or mutum Mitu mitu mitu Razor-billed curassow or mitu Oreophasis derbianus Horned guan Penelope albipennis White-winged guan Pipile jacutinga Black-fronted piping guan or black-faced piping guan or black-faced curassow or jacu ­ tinga Pipile pipile pipile Trinidad white-headed curassow or Trinidad white-headed piping guan Tetraonidae Grouse Tympanuchus cupido attwateri Attwater's (greater) prairie chicken Lyrurus mlokosiewiczi Caucasian black grouse or Caucasian blackcock Phasianidae Pheasants, partridges, quails and peacocks Catreus wallichii Cheer pheasant Colinus virginianus ridgwayi Masked bobwhite Crossoptilon crossoptilon White-eared pheasant or Tibetan-eared phea ­ sant Crossoptilon mantchuricum Brown-eared pheasant Argusianus argus (C 1 ) Great argus pheasant l Cyrtonyx montezumae mearnsi  108 (CI )Mearn's Montezuma quail or Mearn's harlequinquail Cyrtonyx montezumae montezumae (C 1 ) Montezuma quail or Massena harlequin quail Francolinus ochropectus (CI ) Pale-bellied francolin ; Tadjoura francolin Official Journal of the European Communities No L 367/ 1928 . 12 . 83 Appendix I Appendix II Francolinus swierstrai Swierstra's francolin Gallus sonneratii Grey jungle fowl ; Sonnerat's jungle fowl (CI ) (CI )Ithaginis cruentus Blood pheasant Lophophorus impejanus Himalayan monal or (Himalayan) monal pheasant or Impeyan pheasant Lophophorus Ihuysii Chinese monal (pheasant) Lophophorus sclateri Sclater's monal (pheasant) Lophura edwardsi Edward's pheasant Lophura imperialis Imperial pheasant Lophura swinhoii Swinhoe's pheasant Pavo muticus Green pea fowl Polyplectron bicalcaratum Grey or common peacock-pheasant Polyplectron emphanum Palawan or peacock pheasant (CI ) (CI ) (C 1 ) Polyplectron germaini Germain 's peacock pheasant' Polyplectron malacense Malay(sian) peacock pheasant Syrmaticus ellioti Elliot 's pheasant Syrmaticus humiae Hume's pheasant or (Hume's) bar-tailed pheasant Syrmaticus mikado Mikado pheasant Tetraogallus caspius Caspian snowcock Tetraogallus tibetanus Tibetan snowcock Tragopan blythii Blyth's tragopan Tragopan caboti Cabot's tragopan Tragopan melanocephalus Western (horned) tragopan GRUIFORMES Cranes, rails and kin Turnicidae Pedionomidae Gruidae Cranes Turnix melanogaster Black-breasted button quail Pedionomus torquatus Plains wanderer Anthropoides virgo Balearica regulorum South African crowned crane No L 367/20 Official Journal of the European Communities 28 . 12 . 83 Appendix I Appendix II Grus americana Whooping crane Grus canadensis nesiotes Cuba sandhill crane (C 1 )Grus canadensis pratensis Florida sandhill crane Grus canadensis pulla Mississippi sandhill crane Grus japonensis Manchurian or red-crowned crane or Japan ­ ese crane Grus leucogeranus Siberian white crane or snow crane Grus monacha Hooded crane Grus nigricollis Black-necked crane or Tibetan crane Grus vipio White naped crane or white-necked crane (C 2Rallidae Rails Gallirallus australis hectori New Zealand wood rail or Eastern Weka rail Rhynochetidae Kagu Otididae Bustards Tricholimnas sylvestris Lord Howe wood rail or Lord Howe Island wood hen Rhynochetos jubatus Kagu Chlamydotis undulata Houbara bustard Choriotis nigriceps Great Indian bustard Eupodotis bengalensis Bengal florican or Bengal bustard Otis tarda Great bustard (CI CHA RA DRIIFORMES Waders, gulls and auks Scolopacidae Sandpipers Numenius borealis Eskimo curlew Numenius minutus Little or Pygmy curlew or whimbrel or Siberian baby curlew Numenius tenuirostris Slender-billed or long-billed curlew Tringa guttifer Nordmann's or spotted greenshank Laridae Gulls and terns Larus brunnicephalus Brown-headed gull (CI ) Larus relictus Relict gull or khar turunt tsakhiai COLUMBIFORMES Pigeons, sandgrouse and dodos Columbidae Pigeons and doves Caloenas nicobarica Nicobar dove or pigeon Ducula mindorensis Mindoro imperial pigeon or Mindoro zone- ­ tailed pigeon 28 . 12 . 83 Official Journal of the European Communities No L 367/21 Appendix 1 Appendix 11 Gallicolumba luzonica (C 2) Bleeding heart pigeon or bleeding heart dove Goura cristata (CI ) Blue crowned pigeon or common crowned pigeon or great goura Goura scheepmakeri (C 1 ) Sheepmaker's crowned pigeon or maroon-breasted crowned pigeon or masked goura Goura victoria (C 1 ) Victoria crowned pigeon or Victoria goura PS1TTA C1FORMES Parrots and kin Psittacidae Parrots Amazona arausiaca Red-necked amazon or jacquot Amazona barbadensis Yellow-shouldered amazon PSITTACIFORMES spp. - 109 Parrots and related (C 2 : Psittacidae spp.  109) birds (except: budgerigar, cockatiel and rose-ringed parakeet) Amazona brasiliensis Red-tailed amazon Amazona guildingii St Vincent parrot or St Vincent amazon Amazona imperialis Imperial amazon or imperial parrot Amazona leucocephala Cuban amazon or Cuban parrot or Bahamas parrot or Bahaman parrot Amazona pretrei pretrei Red-spectacled amazon or red-spectacled parrot Amazona rhodocorytha Red-crowned amazon or red-browed parrot or red-crowned parrot Amazona versicolor St Lucia amazon or St Lucia parrot Amazona vinacea Vinaceous amazon or vinaceous (breasted) parrot Amazona vittata Puerto Rican amazon or Puerto Rico parrot or Puerto Rican parrot or red-fronted amazon Anodorhynchus glaucus p.e . Glaucous macaw Anodorhynchus leari Lear's or Indigo macaw Ara glaucogularis = 323 Ara rubrogenys Aratinga guaruba Golden parakeet or golden conure or Queen of Bavaria or Queen of Bavaria's conure Cyanopsitta spixii Little blue or Spix's macaw Cyanoramphus auriceps forbesi Forbes parakeet or Forbes' kakariki Cyanoramphus novaezelandiae Red-fronted parakeet or red-fronted kakariki or New Zealand parakeet No L 367/22 Official Journal of the European Communities 28 . 12 . 83 Appendix I Appendix II Cyclopsitta (= Opopsitta) diophtalma coxeni Cexen blue-browed fig parrot or Coxen two- ­ eyed fig parrot or Coxen double-eyed fig parrot Geopsittacus occidentalis p.e . (Australian) night parrot Neophema chrysogaster Orange-bellied parakeet or orange-bellied parrot Ognorhynchus icterotis Pezoporus wallicus Ground parrot or ground parakeet or swamp parakeet Pionopsitta pileata Pileated or red-capped parrot Psephotus chrysopterygius Golden-shouldered parakeet and hooded parakeet Psephotus pulcherrimus p.e . Paradise parrot or beautiful parakeet Psittacula krameri echo Mauritius ring-necked parakeet Psittacus erithacus princeps Fernando Poo grey or Principe parrot Pyrrhura cruentata Blue-throated conure or ochre-marked para ­ keet or red-rumped conure Rhynchopsitta spp. Thick-billed parrot and maroon-fronted par ­ rot Strigops habroptilus Kakapo or owl parrot CUCULIFORMES Cuckoos and kin Musophagidae Turacos or plantain eaters (CI ) (CI ) (CI ) Gallirex porphyreolophus Purple- or violet-crested turaco Tauraco corythaix Helmeted or knysna turaco STRIGIFORMES spp. (*) Nocturnal birds of prey or owls STRIGIFORMES Owls Tytonidae Barn owls Strigidae Typical owls Tyto soumagnei Madagascar owl or Soumagne's owl Athene blewitti Forest spotted owlet or forest little owl Ninox novaeseelandiae royana Norfolk Island boobook owl Ninox squamipila natalis Christmas Island (hawk) owl Otus gurneyi Giant scops owl APODIFORMES Swifts and hummingbirds Trochilidae Hummingbirds Ramphodon dohrnii Hook-billed hermit 28 . 12 . 83 No L 367/23Official Journal of the European Communities Appendix I Appendix II TROGONIFORMES Trogons Trogonidae Trogons Pharomachrus mocinno costaricensis Costa Rica (resplendent) quetzal Pharomachrus mocinno mocinno Mexican resplendent quetzal or magnificent quetzal CORA CIIFORMES Kingfishers and kin Bucerotidae Hornbills Buceros bicornis homrai Homrai pied hornbill or Homrai great Indian hornbill or Northern great pied horn ­ bill Aceros narcondami (C 1 ) Narcondam hornbill Buceros bicornis (*) (C 1 ) Great pied hornbill or great Indian hornbill Buceros hydrocorax hydrocorax (C 1 ) Luzon rufous hornbill or Philippine hornbill Rhinoplax vigil Helmeted hornbill Buceros rhinoceros rhinoceros (C 1 ) Malayan rhinoceros hornbill PICIFORMES Woodpeckers, toucans and kin Picidae Woodpeckers Campephilus imperialis Imperial woodpecker Dryocopus javensis richardsi Tristram's or white-bellied black woodpecker Picus squamatus flavirostris (CI ) Western scaly-bellied green woodpecker ; Western scaly woodpecker PASSERIFORMES Songbirds or perching birds Pittidae Pittas Cotingidae Cotingas Pitta kochi Koch's pitta Cotinga maculata Banded or spotted cotinga Pitta brachyura nympha (C 2) Japanese fairy pitta Rupicola peruviana (C 2) Andean or scarlet or red or Peruvian cock-of-the ­ rock A trichornithidae Scrub-birds Xipholena atropurpurea White-winged cotinga Atrichornis clamosa Noisy scrub-bird or Western scrub-bird Rupicola rupicola (C 2) Guianan or smaller or orange or common cock-of- the-rock Hirundinidae Swallows and martins Muscicapidae Old World flycatchers Dasyornis brachypterus longirostris Western bristlebird or long-billed bristlebird Pseudochelidon sirintarae (C 1 ) White-eyed river martin Dasyornis broadbenti littoralis p.e . Western rufous bristlebird or lesser rufous bristlebird or rufous-headed bristlebird - No L 367/24 Official Journal of the European Communities 28 . 12 . 83 Appendix I Appendix 11 I Muscicapa rueckiRueck's blue flycatcher Picathartes gymnocephalus White-necked rock-fowl or white-necked picathartes or bare-headed rock-fowl I Picathartes oreas Grey-necked rock-fowl or grey-necked pica ­ thartes Psophodes nigrogularis (C 2) Western whipbird or black-throated whipbird or mal ­ lee whipbird Zosteropidae White-eyes Zosterops albogularis White-breasted silver-eye I Meliphagidae Honeyeaters Meliphaga cassidix Helmeted honeyeater or subcrested honey ­ eater Fringillidae Finches or New World seedeat ­ ers Spinus cucullatus Red siskin I I Spinus yarrelliiYellow-faced siskin Estrildidae Emblema oculata Red-eared fire-tail Poephila cincta cincta Black-throated finch Sturnidae Starlings Leucopsar rothschildi Rothschild's mynah or Rothschild's starling or Bali mynah or white starling I Paradisaeidae Birds of paradise I Paradisaeidae spp. (C 1 )Birds of paradise REPTILIA REPTILES TESTUDINATA Chelonians, tortoises terrapins and turtles Dermatemydidae Emydidae Freshwater turtles Dermatemys mawii Central American river turtle Clemmys muhlenbergi Bog turtle or Muhlenberg's turtle Batagur baska Common batagur or river terrapin or tun ­ tong Geoclemys hamiltonii Black pond turtle or Hamilton's terrapin or spotted pond turtle Melanochelys tricarinata  324 Three-keeled turtle or Bengal three-keeled land terrapin or Asian three-keeled turtle or three-keeled land tortoise Kachuga tecta tecta Indian tent turtle or Indian roof(ed) turtle or Indian sawback turtle or dura turtle Morenia ocellata Burmese swamp turtle or Bengal eyed terra ­ pin or Burmese peacock turtle Terrapene coahuila Aquatic box turtle or water box turtle or coahuila turtle 28 . 12 . 83 Official Journal of the European Communities No L 367/25 Appendix I Appendix II (C 2Testudinidae Land tortoises Testudinidae spp. ( ) Land tortoises (C 1 : Testudo graeca Testudo hermanni Testudo marginata) Geochelone (  Testudo) elephantopus Galapagos giant tortoise Geochelone (  Testudo) radiata (Madagascar) radiated tortoise Geochelone (= Testudo) yniphora Madagascar tortoise or angulated tortoise or angonoka Gopherus flavomarginatus Bolson tortoise or Mexican giant gopher tor ­ toise Psammobates (= Testudo) geometricus Geometric tortoise Cheloniidae spp. (True) sea turtles Dermochelys coriacea Cheloniidae Sea turtles Dermochelyidae Leather-back turtles Trionychidae Soft-shelled turtles Leather-back turtle or luth turtle or leathery turtle Lissemys punctata punctata India flap-shell(ed) turtle or flap-shell(ed) spotted turtle Trionyx ater Black soft-shell(ed) turtle or black mud turtle or Cuatro Cienages soft-shell(ed) turtle Trionyx gangeticus Ganges soft-shell(ed) turtle or Indian soft ­ -shell(ed) turtle Trionyx hurum Peacock-marked soft-shell(ed) turtle or brown soft-shell(ed) turtle or peacock soft - ­ shell(ed) turtle Trionyx nigricans Dark-coloured soft-shell(ed) turtle or sacred black mud turtle Podocnemis spp. River turtles or sideneck turtles (C2)Pelomedusidae Side-necked turtles Chelidae Snake-necked turtles Pseudemydura umbrina Short-necked (swamp) turtle or (western) swamp turtle CROCODYLIA spp.(*) = 325 C 2)CROCODYLIA Crocodilians Alligatoridae Alligators and caimans Alligator sinensis China alligator or Chinese alligator Caiman crocodilus apaporiensis Rio Apaporis (spectacled) caiman or Apapo ­ ris river caiman Caiman latirostris Broad-nosed caiman or broad-snouted cai ­ man Melanosuchus niger Black caiman No L 367/26 Official Journal of the European Communities 28 . 12 . 83 Appendix 1 Appendix U Crocodylidae True crocodiles and false gavial Crocodylus acutus American crocodile Crocodylus cataphractus African slender-snouted crocodile or African sharp-nosed crocodile Crocodylus intermedius Orinoco crocodile Crocodylus moreletii Morelet 's crocodile Crocodylus niloticus (* )  110 Nile crocodile or African crocodile Crocodylus novaeguineae mindorensis Philippine or Mindoro crocodile Crocodylus palustris Mugger (crocodile) or marsh crocodile or broad-snouted crocodile Crocodylus porosus ( )  111 Saltwater crocodile or estuarine crocodile Crocodylus rhombifer Cuban crocodile Crocodylus siamensis Siamese crocodile Osteolaemus tetraspis (African) dwarf crocodile Tomistoma schlegelii False gavial or tomistoma (crocodile) or false gharial Gavialis gangeticus (Indian) gavial or gharial Gavialidae Gavials RH YNCHOCEPHA LIA Mesozoic rhynchocephalia Sphenodontidae Tuatara SA URIA Lizards Gekkonidae Geckos Sphenodon punctatus Tuatara Cyrtodactylus serpensinsula Serpent Island gecko Phelsuma spp. Day geckos (C 2) Pygopodidae Snake lizards Paradelma orientalis Queensland snake-lizard or Queensland flap-footed lizard Uromastyx spp. (C 2) Spiny-tailed lizards or mastigures or spiny-tailed agamids or dabb lizards or palm lizards Agamidae Agamids Chamaeleonidae Chameleons Iguanidae Iguanids Chamaeleo spp. Chamaeleons (C 1 : Chamaeleo chamaeleon) (C 2) (C 2) Amblyrhynchus cristatus Galapagos marine iguana Conolophus spp. (Galapagos) land iguanas or land lizards 28 . 12 . 83 Official Journal of the European Communities No L 367/27 Appendix I Appendix II Brachylophus spp . Banded and Fiji crested iguanas Cyclura spp. Ground iguanas or West Indian rock iguanas Iguana spp. (Common) iguanas Phrynosoma coronation blainvillei San Diego or Blainville horned lizard Sauromalus varius Cordylidae Cordylus spp. Girdled lizards Pseudocordylus spp. Crag lizards Chemidophorus hyperythrus (C 1 ) Orange-throated whiptail (lizard) or orange-throated race runner Teiidae Teiid lizard Crocodilurus lacertinus Dragon lizard or dragon lizardet Dracaena guianensis Caiman lizard or armoured teyou or four-foot cai ­ man lizard or croco-teju Tupinambis spp . Tegus or tegu lizards Heloderma spp. (C 1 ) Gila monster and beaded lizard or poisonous lizards Varanus spp. (*) (C 2) Monitors or goannas Helodermatidae Gila monsters or beaded lizards Varanidae Monitors Varanus bengalensis Bengal or Indian monitor Varanus flavescens Yellow monitor or ruddy snub-nosed moni ­ tor or yellow land lizard or (Indian) oral ­ grain lizard Varanus griseus Desert or grey monitor Varanus komodoensis Komodo dragon or Komodo ( Island) moni ­ tor or ora SERPENTES Snakes Boidae Giant snakes (boas and pythons) Boidae spp. ( ) = 326 Giant snakes or boids or boas and pythons or giant constricting snakes [C 2 : Constrictor ( = Boa) constrictor Eunectes spp. Python spp. (*) Eryx jaculus] Acrantophis spp. Madagascar boas Bolyeria multocarinata Round Island boas Casarea dussumieri Keel-scaled boas or Round Island boas Epicrates inornatus Yellow tree or Puerto Rican boa or culebra grande Epicrates monensis Epicrates subflavus Jamaica(n) boa No L 367/28 Official Journal of the European Communities 28 . 12 . 83 Appendix I Appendix II Python molurus molurus Indian (rock) python or tiger python Sanzinia madagascariensis Sanzinia or Madagascar tree boa Colubridae Colubrid snakes (water snakes, grass snakes and tree snakes) Cyclagras gigas (C 2) South American false cobra or South American water cobra or beach cobra or surucucu Elachistodon westermanni Indian egg-eating snake or Indian egg-eater or Wes ­ termann's snake Pseudoboa cloelia Mussurana (snake) or musurana Thamnophis elegans hammondi Two-striped garter snake AMPHIBIA AMPHIBIANS URODELA Tailed amphibians Cryptobranchidae Giant salamanders Andrias (= Megalobatrachus) davidianus Chinese giant salamander Andrias (= Megalobatrachus) japonicus Japanese giant salamander Ambystomidae Mole salamanders Ambystoma dumerilii Lake Patzcuaro salamander or achoque Ambystoma lermaensis Lake Lerma salamander Ambystoma mexicanum Axolotl (salamander) SALIENTIA Tail-less amphibians (frogs and toads) Bufonidae True toads Bufo periglenes Orange toad or golden toad or Monte Verde toad (C 2)Bufo retiformis Sonoran green toad Bufo superciliaris Cameroon toad Nectophrynoides spp. Viviparous African toads Atelopus varius zetekiAtelopodidae Atelopids Zetek's frog or (Panamanian) golden frog or golden arrow poison frog PISCES FISH COELA CANTHIFORMES Coelacanthidae Latimeria chalumnae Coelacanth 28 . 12 . 83 Official Journal of the European Communities No L 367/29 Appendix I Appendix II CERATODIFORMES Ceratodidae Ceratodes Neoceratodus forsteri Australian lungfish or ceratodus or Queensland lung ­ fish A CIPENSERIFORMES I Sturgeon and paddlefishes l Acipenseridae Sturgeons Acipenser brevirostrum Shortnose sturgeon Acipenser sturio Common sturgeon or Baltic sturgeon Acipenser oxyrhynchus Atlantic sturgeon OSTEOGLOSSIFORMES Bonytongues and kin Osteoglossidae Bony-tongues Scleropages formosus Asiatic bony-tongue or Asian bony-tongue or kelesa or golden dragon fish or golden dragon fish or golden arowana Arapaima gigas (C 1 ) Arapaima or pirarucu SALMONIFORMES Salmon Salmonidae Salmonids Salmo chrysogaster Mexican golden trout Stenodus leucichthys leucichthys Beloribitsa CYPRINIFORMES \ Carp and carp-like fish \ Cyprinidae Carp Probarbus jullieni Ikan temoleh or pla . eesok (Thai) or ikaa temelian (Malay) Caecobarbus geertsi African blind barb fish or Congo blind barb Plagopterus argentissimus Woundfin Ptychocheilus lucius Colorado river squawfish or Colorado squawfish Catastomidae Chasmistes cujus Cui-ui SIL URIFORMES Catfish Schilbeidae Schilbeid catfish Pangasianodon gigas Giant catfish A THER1N1FORMES Silversides Cyprinodontidae Toothed carp Cynolebias constanciae Annual tropical killifish or pearlfish Cynolebias marmoratus Annual tropical killifish or ginger pearlfish No L 367/30 28 . 12 . 83Official Journal of the European Communities Appendix I Appendix II Cynolebias minimus Annual tropical killifish or minute pearlfish Cynolebias opalescens Annual tropical killifish or opalescent pearlfish Cynolebias splendens Annual tropical killifish or splendid pearlfish Xiphophorus couchianus Monterrey platyfish Poeciliidae Guppies, platies and kin (live- ­ bearers) PERCIFORMES Perch-like fish Sciaenidae Drumfish or croakers Cynoscion macdonaldi Totoaba or MacDonald weakfish MOLLUSCA MOLLUSCS ANISOMYARIA Mytilidae VENEROIDA Tridacnidae Mytilus chorus Tridacna derasa Tridacna gigas NAIADOIDA Naiads or freshwater bivalves Unionidae Freshwater mussels Conradilla caelata Birdwing pearly mussel or rimosa naiad Cyprogenia aberti Edible pearly mussel or edible naiad Dromus dromas Dromedary pearly mussel or Dromedary naiad Epioblasma (= Dysnomia) florentina curtisi Curtis pearly mussel or Curtis ' naiad Epioblasma (= Dysnomia) florentina floren ­ tina Yellow-blossom pearly mussel or yellow- ­ blossom naiad Epioblasma (= Dysnomia) sampsoni Sampson's pearly mussel or Sampson's naiad Epioblasma (= Dysnomia) sulcata perobliqua White catspaw mussel or white cat's paw mussel Epioblasma (= Dysnomia) torulosa guberna ­ culum Green-blossomed pearly mussel or green- ­ blossomed naiad Epioblasma (= Dysnomia) torulosa rangiana Tan blossom naiad or tan-blossomed pearly mussel Epioblasma (= Dysnomia) torulosa torulosa Tuberculed blossom pearly mussel or tuber ­ culed-blossom naiad No L 367/3128 . 12 . 83 Official Journal of the European Communities Appendix IIAppendix I Epioblasma (= Dysnomia) turgidula Turgid blossom pearly mussel or turgid-blos ­ som naiad Epioblasma (= Dysnomia) walkeri Brown blossom pearly mussel or brown-blos ­ som naiad or tan riffle shell Fusconaia cuneolus Fine-rayed pigtoe pearly mussel or fine-rayed pigtoe Fusconaia edgariana Shiny pigtoe (pearly mussel) Fusconaia subrotunda Long solid mussel or long solid naiad Lampsilis brevicula Ozark lamp pearly mussel or ozark lamp naiad Lampsilis higginsi Higgin's eye (pearly mussel) Lampsilis orbiculata orbiculata Pink mucket (pearly mussel) Lampsilis satura Plain pocketbook (mussel) Lampsilis virescens Alabama lamp pearly mussel or Alabama lamp naiad Lexingtonia dolabelloides Slab sided naiad Plethobasus cicatricosus White wartyback (pearly mussel) Plethobasus cooperianus Orange-footed pimpleback Pleurobema clava Pleurobema plenum Rough pigtoe (pearly mussel) Potamilus (= Proptera) capax Fat pocketbook (pearly mussel) Quadrula intermedia Cumberland monkey face or Cumberland monkey face pearly mussel Quadrula sparsa Appalachian monkey face or Appalachian monkey face pearly mussel Toxolasma (= Carunculina) cylindrella Pale lilliput pearly mussel or pale lilliput naiad Unio (Megalonaias/ ?/) nickliniana Nicklin 's pearly mussel Unio (Lampsilis/ ?/) tampicoensis tecomatensis Tampico pearly mussel (sub-species) Villosa (= Micromya) trabalis Cumberland bean (pearly mussel) STYLOMMA TOPHORA Land snails Camaenidae American land snails Paryphantidae Papustyla (= Papuina) pulcherrima Manus Island tree snail or green tree snail or eme ­ rald green snail Paryphanta spp. + 210 New Zealand amber snails No L 367/32 Official Journal of the European Communities 28 . 12 . 83 Appendix I Appendix II PROSOBRANCHIA Fore-gill snails Hydrobiidae Freshwater snails Coahuilix hubbsi Coahuilix de Hubbs Cochliopina milleri Miller's Durangonella coahuilae Durangonello de Coahuila Mexipyrgus carranzae Mexipyrgus de Carranza Mexipyrgus churinceanus Mexipyrgus de Churince Mexipyrgus escobedae Mexipyrgus de Escobeda Mexipyrgus lugoi Mexipyrgus de Lugo Mexipyrgus mojarralis Mexipyrgus de West el Mojarral Mexipyrgus multilineatus Mexipyrgus de East el Mojarral Mexithauma quadripaludium Mexithauma de CiÃ ©negas Nymphophilus minckleyi Nymphophilos de Minckley Paludiscala caramba Paludiscala de Oro INSECTA INSECTS LEPIDOPTERA Butterflies and moths Papilionidae Swallowtails and parnassian Ornithoptera spp. (sensu D'Abrera) Birdwing butterflies Parnassius apollo Apollo butterfly or mountain apollo Trogonoptera spp . (sensu D'Abrera) Birdwing butterflies Troides spp. (sensu D'Abrera) Birdwing butterflies (CI ) (CI ) (C 1 ) (CI ) ANTHOZOA ANTIPA THARIA ANTIPA THARIA spp. Black corals or antipatharians C 2 FLORA AGAVA CEAE Agave arizonica Agave parviflora Agave victoriae-reginae 28 . 12 . 83 Official Journal of the European Communities No L 367/33 Appendix I Appendix II Nolina interrata APOCYNACEAE Pachypodium spp. ( ) Elephant's trunks or halfmen Pachypodium namaquanum ARACEAE Arum family Alocasia sanderana Arum Alocasia zebrina Arum ARALIACEAE Panax quinquefolius &gt; 1 American ginseng or celery-leaved panax Araucaria araucana ( *) + 211 Monkey-puzzle tree or hardy monkey-puzzle Araucaria araucana ( )  1 12 &gt; 2 Monkey-puzzle tree or hardy monkey-puzzle ARAUCARIACEAE Monkey puzzle family ASCLEPIADACEAE Ceropegia spp. Rosary vines Frerea indica Milkweed BYBLIDACEAE Byblis spp. Byblis or rainbow plants CACTACEAE CACTACEAE spp. (*) + 212 CactiCactus family Ancistrocactus tobuschii Ariocarpus agavoides Living rock cactus Ariocarpus scapharostrus Living rock cactus Ariocarpus trigonus Aztekium ritteri Aztec cactus Backebergia militaris Coryphanta minima Coryphanta sneedii Coryphanta werdermannii Echinocereus lindsayi Lindsay's cactus Leuchtenbergia principis Lobeira macdougallii Mammillaria pectinifera (= Solisia pedinata) Mammillaria plumosa Mammillaria solisioides Neolloydia erectocentra Neolloydia mariposensis Obregonia denegrii Peyote or artichoke cactus Pediocactus bradyi Pediocactus despainii Pediocactus knowltonii Pediocactus papyracanthus Pediocactus paradinei No L 367/34 Official Journal of the European Communities 28 . 12 . 83 Appendix I Appendix II Pediocactus peeblesianus Pediocactus sileri Pediocactus winkleri Pelecyphora aselliformis Hatchet cactus Pelecyphora strobiliformis Pine cone cactus Rhipsalis spp. Coral cacti Sclerocactus glaucus Sclerocactus mesae  verdae Sclerocactus pubispinus Sclerocactus wrightiae Strombocactus disciformis Turbinicarpus spp. Wilcoxia schmollii CARYOCARACEAE CA R YOPH YLLA CEA E Pink family Caryocar costaricense Gymnocarpos przewalskii Melandrium mongolicus Silene mongolica Stellaria pulvinata Cephalotus follicularis Albany pitcher plant Saussurea lappa &gt; 1 Costas Dudleya stolonifera Dudleya traskiae Fitzroya cupressoides (**)  1 13 Alerce or Chilean false larch Pilgerodendron uviferum Fitzroya cupressoides ( ) + 213 CEPHALOTACEAE COMPOSITAE Composite family CRASSULACEAE CUPRESSACEAE Cypress family CYATHEACEAE Tree-fern family CYCADACEAE Cycads DIA PENSIA CEA E DICKSONIACEAE Dicksonia family DIDIEREA CEAE DIOSCOREACEAE Yams CYATHEACEAE spp. &gt; 3 Tree ferns CYCADACEAE spp. (*) Cycads Microcycas calocoma Palma corcho Shortia galacifolia DICKSONIACEAE spp . &gt; 3 Tree ferns DIDIEREACEAE spp. Tree ferns Dioscorea deltoidea &gt; 1 Elephant's foot 28 . 12 . 83 Official Journal of the European Communities No L 367/35 Appendix I Appendix II ERICACEAE Kalmia cuneata EUPHORBIACEAE Euphorbias Euphorbia spp .  1 14 Euphorbias FAGACEAE Beech family Quercus copeyensis &gt; 2 Copey oak FOUQ UIERIA CEA E Fouquieria fasciculata Fouquieria purpusii Fouquieria columnaris GENT1ANACEAE Gentian family Prepusa hookeriana Scarlet flowered prepusa or white flowered prepusa HAEMODORACEAE Anigozanthos spp. Kangaroo paws Macropidia fuliginosa Black kangaroo paw HUMIRIACEAE Vantanea barbourii Ira chiricana JUGLANDACEAE Walnut, hickory and pecan family Engelhardtia pterocarpa LEG UMINOSA E Laburnum family Ammopiptanthus mongolicum Cynometra hemitomophylla Platymiscium pleiostachyum Quira macawood Tachigalia versicolor Thermopsis mongolica LILIACEAE Lily family Aloe albida Aloe pillansii Aloe polyphylla Spiral aloe Aloe thorncropftii Aloe vossii Aloe spp. (*) Aloes MELA S TOMA TA CEA E Lavoisiera itambana MELIACEA E Mahogany family Guarea longipetiola Musk-wood Swietenia humilis &gt; 2 Honduras mahogany or baywood MORACEAE Batocarpus costaricensis A mulberry NEPENTHACEAE Nepenthes rajah Giant tropical pitcher-plant ORCHIDACEAE Orchid family Cattleya skinneri Skinner's cattleya or white nun ORCHIDACEAE spp. (*) Orchids (C 1 : 106 species) No L 367/36 Official Journal of the European Communities 28 . 12 . 83 Appendix I Appendix II I Cattleya trianae Winter cattleya or Christmas orchid Didiciea cunninghamii Laelia jongheana Il Laelia lobata Il Lycaste virginalis var. alba II White nun Peristeria elata Holy Ghost or dove orchid or dove flower orII Holy Ghost flower l \ Renanthera imschootiana Red vanda l Vanda coerulea l Blue vanda Il PALMAE | Areca ipot Palm family II Il Chrysalidocarpus decipiens Il Butterfly palm Chrysalidocarpus lutescens II Madagascar palm I Neodypsis decaryi Phoenix hanceana var. philippinensis I Zalacca clemensiana PINACEAE Abies guatemalensis Pine family Guatamalan fir or pinabete PODOCARPACEAE Podocarpus costalis Podocarpus family \ l Podocarpus parlatorei l Parlatore's podocarp \ PORTULACACEAE I Anacampseros spp. Purslane family I Purselanes I Lewisia cotyledon \ Lewisia maguirei \ Lewisia serrata Lewisia tweedyi PRIMULACEAE I Cyclamen spp. [C 1 : Cyclamen graecum Primrose family l Cyclamens (incl . Cyclamen l mindleri) \ Cyclamen creticum \ Cyclamen balearicum I Cyclamen persicum C 2 : Cyclamen hederifolium (Cyclamen neapolitanum) Cyclamen purpurascens (Cyclamen europaeum auct.) Cyclamen repandum (Cyclamen vernale)\ PROTEACEAE \ Banksia spp. Protea family Banksias Conospermum spp. Smokebushes or conosperma Dryandra formosa \ Showy dryandra Dryandra polycephala 28 . 12 . 83 Official Journal of the European Communities No L 367/37 Appendix I Appendix II Orothamnus zeyheri Marsh-rose Protea odorata Xylomelum spp. Woody pears or wooden pears RUBIACEAE Madder family Balmea stormae Ayugue RUTACEAE Boronia spp. Boronias Crowea spp. Croweas Geleznowia verrucosa SARRACENIACEAE Sarracenia alabamensis alabamensis Sarracenia jonesii Sarracenia oreophila Darlingtonia californica STANGERIACEAE Cycad family Stangeria eriopus Hottentot's head STANGERIACEAE spp . (*) Cycads STERCULIACEAE Sterculia family Basiloxylon excelsum &gt; 2 THYMELAEACEAE Pimelea physodes Qualup bell VERBENACEAE Vervain family Caryopteris mongolica Bluebeard WEL WITSCHIA CEAE Welwitschia bainesii WEL WITSCHIACEAE spp. (*) Welwitschias ZAMIACEAE Cycad (palm) family Encephalartos spp. Bread-palms or bread trees ZAMIACEAE spp. (*) Cycas ZINGIBERA CEA E Ginger family Hedychium philippinense Philippine garland-flower ZYGOPHYLLACEAE Lignum vitae family Guaiacum sanctum &gt; 2 Lignum-vitae or holy wood or tree of life No L 367/38 Official Journal of the European Communities 28 . 2 . 83 Appendix III ( ! ) (2) Interpretation 1 . Species included in this appendix are referred to : (a) by the name of the species ; or (b) as being all of the species included in a higher taxon or designated part thereof. 2 . The abbreviation 'spp. ' is used to denote all species of a higher taxon . 3 . Other references to taxa higher than species are for the purpose of information or classification only. 4. An asterisk (*) placed against the name of a species or higher taxon indicates that one or more geographically separate populations, sub-species or species, of that species or taxon, are included in Appendix I and that those populations, sub-species or species are excluded from Appendix III . 5 . Two asterisks (**) placed against the name of a species or higher taxon indicate that one or more geographically separate populations, sub-species or species, of that species or taxon, are included in Appendix II and that those populations, sub-species or species are excluded from Appendix III . 6 . The symbol 4 = ' followed by a number placed against the name of a species denotes that the name of that species shall be interpreted as follows : = 327 Includes the synonym Cabassous gymnurus. = 328 Includes the generic synonym Fennecus. = 329 Includes the synonym GaUctis allamandi. = 330 Includes the generic synonym Viverra . = 331 Also referenced as Tragelaphus eurycerus; includes the generic synonym Taurotra ­ gus. = 332 Includes the synonym Manis longicaudata. = 333 Includes the generic synonym Coendou. 7 . The name of the countries placed against the names of species or other taxa are those of the parties submitting these species or taxa for inclusion in this appendix . 8 . Any animal or plant, whether live or dead, of a species or other taxon listed in this appendix, is covered by the provisions of the Convention, as is any readily recognizable part or derivative thereof. Seeds, spores and tissue cultures are, however, exempted from the provisions of the Convention . (') The entries '(C 1 )' and '(C 2)' after the name of a species or a higher taxon show that one or more sub-species or species, of that species or taxon, appear in part 1 or 2 of Annex C to the Regulation . (2) The translations of the Latin names are given as a guide only. 28 . 12 . 83 Official Journal of the European Communities No L 367/39 .Species Country FAUNA ANIMALS MAMMALIA MAMMALS EDENTATA l Edentates Myrmecophagidae Tamandua tetradactyla (**) Guatemala Bradypodidae Sloths Choloepus hoffmanni Hoffmann's sloth Costa Rica Dasypodidae Armadillos Cabassous centralis Costa Rica CHIROPTERA Cabassous tatouay  327 Eleven-banded or broad-banded armadillo Uruguay Bats II Phyllostomatidae New World leaf-nosed bats Vampyrops lineatus False vampire bat Uruguay CARNIVORA \ \ Carnivores II Canidae Dogs , wolves and foxes Vulpes zerda = 328 Fennec fox Tunisia Ursidae Ailuropoda melanoleuca Giant panda China Procyonidae Raccoons Bassaricyion gabbii Olingo Costa Rica Bassariscus sumichrasti Mexican cacomistle Costa Rica Nasua nasua solitaria Ring-tailed or red coati Uruguay Mustelidae Weasels, badgers, skunks and others Galictis vittata = 329 Grison Costa Rica Mellivora capensis Ratel or honey-badger Ghana, Botswana Viverridae Genets, civets and mongooses Civetticitis civetta = 330 African civet or civet cat Botswana Hyaenidae Hyaenas Proteles cristatus Aardwolf Botswana PINNIPEDIA I Seals and walruses \ Odobenidae Walruses Odobenus rosmarus Atlantic walrus Canada ARTIODACTYLA I Even-toed ungulates Tayassuidae Tayassu tajacu Guatemala Hippopotamidae Hippopotamuses Hippopotamus amphibius (C 2) Common hippopotamus Ghana No L 367/40 Official Journal of the European Communities 28 . 12 . 83 Species Country Hyemoschus equaticus Water chevrotain Tragulidae Chevrotains Cervidae True deer Cervus elaphus barbarus Barbary deer Mazama americana cerasina Bovidae Cattle, sheep, goats, antelopes, etc . Odocoileus virginianus mayensis Antilope cervicapra Blackbuck or Indian antelope Boocercus eurycerus  331 Bongo Bubalus bubalis Asiatic or water buffalo, or arna Damaliscus lunatus Swift topi or sassaby Gazella dorcas Dorcas gazelle Gazella cuvieri Cuvier's gazelle Gazella leptoceros Slender-horned or Loder's gazelle Tetracerus quadricornis Four-horned antelope or chousingha Ghana Tunisia Guatemala Guatemala Nepal Ghana Nepal Ghana Tunisia Tunisia Tunisia Nepal Ghana Ghana Ghana Ghana Ghana Costa Rica Ghana Ghana Ghana Uruguay Tragelaphus spekei Sitatunga or marshbuch PHOLIDOTA Pangolins or scaly ant-eaters Manidae Pangolins (C 1 ) (C 1 ) (C 1 ) Manis gigantea Giant pangolin Manis tetradactyla  332 Long-tailed pangolin Manis tricuspis Small-scaled tree pangolin RODENTIA Rodents Sciuridae Squirrels and marmots Anomaluridae Scaly-tailed squirrels Epixerus ebii Ebian's palm squirrel Sciurus deppei Anomalurus spp. All large scaly-tailed flying squirrels Idiurus spp. All small scaly-tailed flying squirrels Hystrix spp. All Old World crested porcupines Sphiggurus spinosus = 333 South American tree-porcupines Hystricidae Old World porcupines Erethizontidae New World porcupines AVES BIRDS RHEIFORMES Rheas Rheidae Rheas UruguayRhea americana ( ) Common rhea or nandu, or South American ostrich 28 . 12 . 83 Official Journal of the European Communities No L 367/41 Species Country CICONIIFORMES Wading birds (herons and kin) Ardeidae Herons and bitterns Ardea goliath Goliath heron Bubulcus ibis Cattle egret Casmerodius albus Common or great egret Egretta garzetta Little egret Ephippiorhynchus senegalensis Saddle-billed stork &lt;C 1 ) (C 1 ) (C 1 ) Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ciconiidae Storks Leptoptilos crumeniferus Marabou (adjutant) stork Threskiornithidae Ibises and spoonbills Hagedashia hagedash Hadada ibis Lampribis rara Spotted-breasted ibis Threskiornis aethiopica Sacred ibis A NSERIFORMES Waterfowl Anatidae Ducks, geese and swans Anatidae spp. ( )( ) Ghana (C 1 : Alopochen aegyptiacus Anas querquedula Aythya nyroca) GALLIFORMES Gamebirds or fowl-like birds Cracidae (C 2) (C 2) (C 2) Crax rubra Great curassow Ortalis vetula Penelopina nigra Agelastes meleagrides White-breasted guineafowl Tragopan satyra Horned tragopan or pheasant Agriocharis ocellata Phasianidae Pheasants, partridges, quails and peacocks Costa Rica, Guatemala Guatemala Guatemala Ghana Nepal Guatemala GuatemalaBurhinus bistriatus Meleagrididae CHA RA DRIIFORMES Burhinidae COLUMBIFORMES Pigeons, sandgrouse and dodos Columbidae Pigeons and doves GhanaColumbidae spp. ( )( ) (C 1 : Columba livia) All pigeons and doves Nesoenas mayeri Mauritius No L 367/42 Official Journal of the European Communities 28 . 12 . 83 Species Country PSITTA CIFORMES I Parrots and kin Psittacidae Parrots Psittacula krameri (*) Ghana CUCULIFORMES Cuckoos and kin Musophagidae Turacos or plantain eaters Musophagidae spp. (**) All turacos Ghana PICIFORMES || Rhamphastidae Ramphastos sulphuratus Guatemala PASSERIFORMES Song birds or perching birds Muscicapidae Old World flycatchers Bebrornis rodericanus (...) brush warbler Mauritius Emberizidae Buntings Icteridae Icterids Tchitrea (Terpsiphone) bourbonnensis Paradise flycatcher Gubernatrix cristata Green or yellow cardinal Xanthopsar flavus Mauritius Uruguay Uruguay Fringillidae Finches or New World seedeaters Fringillidae spp. (*)(**) All finches or New World seedeaters Ghana Ploceidae Weaver bird Ploceidae spp. All ploceid weaver birds Ghana REPTILIA REPTILES TESTUDINATA Chelonians (tortoises, terrapins and turtles) Trionychidae Trionyx triunguis Ghana Soft-shelled turtles Nile soft-shelled turtle Pelomedusidae Pelomedusa subrufa Ghana Side-necked turtles Helmeted turtle Pelusios spp. Ghana Side-necked turtles FLORA PLANTS Gnetum montanum Nepal Nepal GNETACEAE MA GNIOLIA CEA E Magnolia family Talauma hodgsonii Safan 28 . 12 . 83 Official Journal of the European Communities No L 367/43 Species Country PAPA VERACEAE Poppy family Meconopsis regia Nepal PODOCARPACEAE Podocarpus family Podocarpus nerifolius Yellow wood Nepal TETRA CENTRA CEA E Tetracentron spp. Nepal No L 367/44 Official Journal of the European Communities 28 . 12 . 83 ANNEX C LIST OF SPECIES given special treatment by the Community NB: An asterisk (*) placed after the name of a species or a higher taxon shows that one or more geographically separate populations, sub-species or species, of that species or taxon, are already included in Appendix I to the Convention. PART 1 SPECIES REFERRED TO IN ARTICLE 3 (1) FAUNA MAMMALIA EDENTATA Trichechidae Myrmecophagidae Myrmecophaga tridactyla Tamandua tetradactyla chapadensis Trichechus senegalensis PERISSODACTYLA Equidae Equus hemionus (*)CARNIVORA Viverridae Cynogale bennetti Eupleres goudotii = 310 Fossa fossa Prionodon linsang Equus zebra hartmannae Tapiridae Tapirus terrestris ARTIODACTYLA PINNIPEDIA Phocidae Mirounga angustirostris Mirounga leonina Bovidae Antilocapra americana mexicana Capra falconeri (*) PHOLIDOTA CETACEA spp. (*) ( ¢) Manidae Manis spp. (*) SIRENIA RODENTIA Dugongidae Dugong dugon (*) + 205 Sciuridae Ratufa spp. ( i ) With the exception of specimens of the species listed in Appendix II to the Convention, and the products and derivatives thereof, taken by the people of Greenland under licence granted by the competent authorities of Greenland or Denmark. Statement on Article 2 The Council and the Commission state that, in view of the predominantly cultural nature of the making of certain handicraft articles in Greenland from specimens of Cetacea and of the low volume of such activity, it shall not be regarded as predominantly commercial, and that the granting of appropriate export and import licences may therefore be regarded as consistent with the relevant provisions of the Regulation . The management authorities in Denmark will, in consultation with the Commission, monitor such exports and imports, which must not significantly exceed the present low level . 28 . 12 . 83 Official Journal of the European Communities No L 367/45 AVES GRUIFORMES Gruidae Grus canadensis pratensis Otidiae SPHENISCIFORMES Spheniscidae Spheniscus demersus CICONIIFORMES Ardeidae Otis tarda Bubulcus ibis Casmerodius albus Egretta garzetta CHARADRIIFORMES Laridae Larus brunnicephalus COL UMBIFORMES Columbidae Columba livia Goura cristata Goura scheepmakeri Goura victoria Ciconiidae Ciconia nigra Threskiornithidae Platalea leucorodia Phoenicopteridae Phoenicoparrus andinus Phoenicoparrus jamesi Phoenicopterus ruber chilensis Phoenicopterus ruber ruber A NSERIFORMES Anatidae CUCULIFORMES Musophagidae Gallirex porphyreolophus Tauraco corythaix STRIGIFORMES spp. (*) CORA CIIFORMES Bucerotidae Aceros narcondami Buceros bicornis (*) Coscoroba coscoroba Cygnus bewickii jankowskii Branta ruficollis Alopochen aegyptiacus Anas querquedula Aythya nyroca Buceros hydrocorax hydrocorax Buceros rhinoceros rhinoceros PICIFORMES Picidae Picus squamatus flavirostris FALCONIFORMES spp. (*) - 106 GALLIFORMES Phasianidae Argusianus argus Cyrtonyx montezumae mearnsi  108 Cyrtonyx montezumae montezumae Francolinus ochropectus Gallus sonneratii Ithaginis cruentus Polyplectron bicalcaratum Polyplectron germaini Polyplectron malacense PASSERIFORMES Hirundinidae Pseudochelidon sirintarae Paradisaeidae spp. REPTILIA TESTUDINATA Testudinidae Testudo graeca Testudo hermanni Testudo marginata SAURIA Chamaeleonidae Chamaeleo chamaeleon Teiidae Cnemidorphorus hyperythrus Helodermatidae Heloderma spp. No L 367/46 Official Journal of the European Communities 28 . 12 . 83 PISCES OSTEOGLOSSIFORMES Osteoglossidae Arapaima gigas INSECTA Parnassius apolloLEPIDOPTERA Papilionidae Ornithoptera spp. (sensu D'Abrera) Trogonoptera spp. (sensu D'Abrera) Troides spp. (sensu D'Abrera) FLORA ORCHIDA CEAE Cypripedium calceolus Epipactis palustris Epipactis helleborine Epipactis leptochila Epipactis muelleri Epipactis dunensis Epipactis purpurata Epipactis phyllanthes Epipactis atrorubens Epipactis microphylla Cephalanthera damasonium Cephalanthera longifolia Cephalanthera cucullata Cephalanthera epipactoides Cephalanthera rubra Limodorum abortivum Epipogium aphyllum Neottia nidus-avis Listera ovata Listera cordata Spiranthes spiralis Spiranthes aestivalis Spiranthes romanzoffiana Goodyera repens Gennaria diphylla Herminium monorchis Neottianthe cucullata Platanthera bifolia Platanthera chlorantha Chamorchis alpina Gymnadenia conopsea Gymnadenia odoratissima Pseudorchis albida Pseudorchis frivaldii Nigritella nigra Coeloglossum viride Dactylorhiza iberica Dactylorhiza sambucina Dactylorhiza sulphurea Dactylorhiza incarnata Dactylorhiza majalis Dactylorhiza cordigera Dactylorhiza traunsteineri Dactylorhiza russowii Dactylorhiza elata Dactylorhiza maculata Dactylorhiza fuchsii Dactylorhiza saccifera Neotinea maculata Traunsteinera globosa Orchis papilionacea Orchis boryi Orchis morio Orchis longicornu Orchis coriophora Orchis sancta Orchis ustulata Orchis tridentata Orchis lactea Orchis italica Orchis simia Orchis militaris Orchis punctulata Orchis purpurea Orchis saccata Orchis patens Orchis spitzelii Orchis mascula Orchis pallens Orchis provincialis Orchis anatolica Orchis quadripunctata Orchis laxiflora Aceras anthropophorum Himantoglossum hircinum Barlia robertiana Anacamptis pyramidalis Serapias cordigera Serapias neglecta Serapias vomeracea Serapias lingua Serapias parviflora Ophrys insectifera Ophrys speculum Ophrys lutea Ophrys fusca Ophrys pallida Ophrys sphegodes Ophrys spruneri Ophrys ferrum-equinum Ophrys bertolonii Ophrys lunulata Ophrys argolica Ophrys reinholdii 28 . 12 . 83 Official Journal of the European Communities No L 367/47 Ophrys cretica Ophrys carmeli Ophrys scolopax Ophrys fuciflora Ophrys arachnitiformis Ophrys tenthredinifera Ophrys apifera Ophrys bombyliflora Corallorhiza trifida Liparis loeselii Microstylis monophyllos Hammarbya paludosa PRIMULACEAE Cyclamen graecum (incl . Cyclamen mindleri) Cyclamen creticum Cyclamen balearicum Cyclamen persicum PART 2 SPECIES REFERRED TO IN ARTICLE 3 (2) FAUNA MAMMALIA MONOTREMATA Tachyglossidae Zaglossus spp. MARSUPJALIA Macropodidae Dendrolagus bennettianus Dendrolagus inustus Dendrolagus lumholtzi Dendrolagus ursinus Felis concolor (*) Felis geoffroyi Felis pajeros Felis pardalis (*) Felis serval Felis tigrina (*) Felis wiedii (*) Felis yagouaroundi (*) Felis lynx (*) Felis sylvestris PROBOSCIDEA PRIMATES spp. (*) Elephantidae CARNIVORA Loxodonta africana Canidae A R TIODA CTYLA Canis lupus (*) Chrysocyon brachyurus Ursidae Ursus (= Thalarctos) maritimus Procyonidae Ailurus fulgens Felidae Felis bengalensis (*) Hippopotamidae Choeropsis liberiensis Hippopotamus amphibius Cervidae Pudu mephistophiles Bovidae Ovis amnion (*) ANSERIFORMES Anatidae Anas aucklandica aucklandica Anas aucklandica chlorotis Anas bernieri AVES GALLIFORMES Cracidae Crax rubra Ortalis vetula Penelopina nigra No L 367/48 Official Journal of the European Communities 28 . 12 . 83 PASSERIFORMES Pittidae Pitta brachyura nympha Cotingidae Rupicola peruviana Rupicola rupicola GRUIFORMES Rallidae Gallirallus australis hectori COLUMBIFORMES Columbidae Gallicolumba luzonica PSITTA CIFORMES Psittacidae spp.  109 Muscicapidae Psophodes nigrogularis REPTILIA Iguanidae Amblyrhynchus cristatus Conolophus spp. Varanidae Varanus spp. (*) SERPENTES Boidae Constrictor constrictor (syn. Boa constrictor) Eunectes spp. Python spp. (*) Eryx jaculus Colubridae Cyclagras gigas TESTUDINATA Testudinidae spp. (except for Testudo graeca , Testudo hermanni and Testudo marginata, which are included in Part 1 of Annex C) Pelomedusidae Podocnemis spp. CROCODYLIA spp.(*) - 325 SA URIA Gekkonidae Phelsuma spp. Agamidae Uromastyx spp. AMPHIBIA SALIENTIA Bufonidae Bufo retiformis ANTHOZOA ANTIPA THARIA spp. FLORA PRIMULACEAE Cyclamen hederifolium (Cyclamen neapolitanum) Cyclamen purpurascens (Cyclamen europaeum autc) Cyclamen repandum (Cyclamen vernale)